Citation Nr: 1823449	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a cervical spine disability.

4.  Whether new and material evidence has been presented to reopen a claim for a left shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1983 and from November 1985 to February 1988, with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania. 

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record on appeal.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's outpatient treatment records have revealed psychiatric symptoms and diagnoses in addition to those of his originally claimed PTSD.  Accordingly, the issue on the title page reflects the expanded nature of the psychiatric disability claim.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2010 rating decision that denied service connection for lumbar spine disability and the claim to reopen service connection for cervical spine and left shoulder disability is final.  

2.  The evidence added to the record since the final March 2010 rating decision is merely cumulative or redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a cervical spine disability, lumbar spine disability, or left shoulder injury.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claims of entitlement to service connection for a cervical spine disability, lumbar spine disability, or left shoulder injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran filed a claim for service connection for a cervical spine disability and a left shoulder injury in September 2006.  In a December 2006 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in December 2007.  The Veteran then filed a claim to reopen for a cervical spine disability and a left shoulder injury as well as a new claim for entitlement to service connection for a lumbar spine disability in January 2010.  In a March 2010 rating decision the RO denied the claim to reopen the two previous claims and denied service connection for the lumbar spine disability.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2011.  

The March 2010 rating decision denied the claim on the basis that there was no showing of any event, injury, or disease relating to the Veteran's cervical spine, lumbar spine, or left shoulder shown in military service.  The Veteran was notified of the decision on March 19, 2010.  He had until March 19, 2011 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new or intention to appeal that decision.  Rather, the Veteran then filed the current claim to reopen in February 2011.  It was not indicated that this was an appeal of the March 2010 rating decision, nor was it accompanied by any new evidence, and as such, has been treated as a new claim.  The December 2006 and March 2010 rating decisions are, thus, final.

Since the March 2010 rating decision was finalized, the Veteran submitted additional evidence, to include records showing current treatment for his cervical spine, lumbar spine, and left shoulder, without discussion of any onset in or that they are due to military service.  There is no new evidence presented relating to the incurrence of any event, injury, or disease in military service that caused the Veteran's current cervical spine, lumbar spine, or left shoulder disabilities, other than the Veteran's lay statements to that effect, which had previously been considered.  As new and material evidence has not been received, the claims of entitlement to service connection for a cervical spine disability, lumbar spine disability, or left shoulder injury are not reopened.


ORDER

New and material evidence having not been presented, the claim for entitlement to service connection for a lumbar spine disability is not reopened, and the appeal is denied. 

New and material evidence having not been presented, the claim for entitlement to service connection for a cervical spine disability is not reopened, and the appeal is denied.

New and material evidence having not been presented, the claim for entitlement to service connection for a left shoulder injury is not reopened, and the appeal is denied.


REMAND

It is noted that the Veteran has current diagnoses: major depressive disorder with psychosis, depression, polysubstance abuse, anxiety, adjustment disorder, and affective mood disorder.  The Veteran associates these with his being separated from his wife due his duties during service.  Given these factors, the minimum threshold for an examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.

Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's current relevant VA outpatient treatment records should be obtained and associated with the claims file. The RO should also associate with the file any other relevant updated medical treatment records as the Veteran may identify.

2. After any additional evidence has been associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate person to ascertain the diagnoses and etiology of the claimed acquired psychiatric disability.  All indicated tests and studies should be accomplished. 

Following a complete review of the claims folder and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disability had its onset in service, or is otherwise related to any in-service injury or disease, including in particular the Veteran's claimed in-service stressor if post traumatic stress disorder is diagnosed.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.

3. After completing the above actions, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


